Title: To George Washington from Major General Alexander McDougall, 6 November 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir
          West Point 6th November 1779
        
        The Sufferings of this Garrison last Winter, the present State of the Post and the advanced Season, constrain me to trouble your Excellency with this Address.
        The Supplies of Forage in this Vicinity are in the best Seasons, but small, compared to other Parts of the Country. And the most of the Inhabitants South and West of Crumpond, were deprived of an Opportunity of mowing their Hay, by the Incursions and nearness of the Enemy. The Consumption in that Neighbourhood has been very considerable, by the Cavalry and Teams on the East Side. On the west Side of the River above the Mountains

for some Distance, the Forage is exhausted by the public Horses in different Lines. We have been four Months consuming Hay at this Post, when a great part of the Time was good Pasture Season. This Supply has been furnish’d from up the River. During the last Winter and untill very lately, the most of the Horses belonging to the Officers of the Garrison were at a Distance from the Post: but as those of the other Officers of the Line at and near this, drew Forage, the former have brought in many of their Horses, which has increas’d the Consumption. It would notwithstanding have been improper for me to have ordered them out, as I should have been charged with depriving them of a Privilege which others enjoyed.
        We have already experienced the want of Forage, altho we have but the Beginning of winter—What will be the Consequence to the Service in the Course of it, and ’till new Hay comes in, is easier to conceive than describe, if the utmost Frugality is not observed with the small Portion that is left. This Garrison will not be able to subsist a single Team, to do the necessary Duty of the Post in winter, to carry on the works in the Spring, or an express Horse to carry Intelligence of the Approach of the Enemy. The Works have already been greatly impeded for want of Forage for Teams, and the Smiths Labor being mostly devoted to shoeing Horses. But the Evil will not rest here, The Cattle passing to Jersey for the Support of the Army will be without Forage—And the Supplies of Flour will be rendered extremely precarious for want of means to transport it.
        It has been my Lot to be in this Vicinity every Spring, since the Enemy got Possession of New York; and altho the Consumption was not near so great the preceding Campaigns as in this, the utmost Distress was felt—greater must be expected the next Spring. And If the Teams and Horses of the Brigades at Pecks Kill are kept there, it will be impossible to support a Post there in Winter.
        The bleak Situation of this Point, renders it extremely cold in winter; From the Experience the Officers of the Garrison have had of it last winter, they are very solicitous to know, whether they are to be of the Garrison this winter—As they would in that case, give all their Aid in Time to cover the men and make Preparations for themselves. The Masons now raising the Chimnies of the Garrison go on heavily, from the Uncertainty who will possess them—Such is the advanc’d Season, that if a

considerable Garrison is to be left here, they have not a Moment’s Time to spare to cover themselves. For they are not in a Condition of Troops who set down in a Wood, where they have all their Materials round them—Every Article, even the Water to make the Mortar, must be brought from a considerable Distance—And if the Bay Troops or any others in their Condition (as to their Time of service) should be the Garrison, it will impede their reinlisting, if they are in Tents all winter, which I fear will be the Case, unless they hut a great Distance from the works, as there are not Boards here to build barracks or a Prospect of getting them in Time, exclusive of those taken for boats.
        I wish however to know whether your Excellency approves the Report made by General DuPortail, on the Position of the Barracks.
        It will soon be Time to draw in the Chain, least we run the Hazard of losing it, which was the Case last year, from the lateness of the Season, besides employing the Garrison in the Ice during the severe weather to get it out.
        The Garrison will not be sure of being supplied unless there is three Months Bread laid in, as the Navigation or Transportation on the Ice cannot be depended on, from the middle of december till about the same Time in March.
        Colonel Hay is afraid he will not be able to get down the wood, for the Garrison, if a great Number of the row Boats are not sent up, to assist in the Transportation—If your Excellency approves of this Measure, they will require a considerable Number of men to man them.
        I have thought it my Duty to make this Representation to your Excellency, that I may not be held responsible for Consequences, which are not in my Power to prevent. I have the Honor to be Your most Obedient and most humble Servant
        
          Alexr McDougall
        
      